PE'R CURIAM.
In the above cause an appeal is sought to be taken- from an order of the circuit court entered on the 1st day of July, 1930. Certified copy of the notice of appeal was filed in this court on the 8th day of July, 1930, and the original notice of appeal was filed in this court on the 12th day of August, 1930. There has been no extension of time, and no brief has been filed by appellant.
Therefore, pursuant to rule 5 of this court, the appeal will be deemed abandoned, and the order is affirmed.